Citation Nr: 1100657	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed degenerative disc disease 
of the cervical spine and recurrent neck strain were not manifest 
during service or to a compensable degree within one year after 
service separation and are unrelated to service.

2.  The Veteran's currently diagnosed osteoarthritis of the right 
and left shoulders were not manifest during service or to a 
compensable degree within one year after service separation and 
are unrelated to service.

3.  The Veteran's currently diagnosed patellofemoral syndrome of 
the right and left knee were not manifest during service and are 
unrelated to service.






(CONTINUED ON THE NEXT PAGE)
CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A right shoulder disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  A left shoulder disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

4.  A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of a 
two letters sent to the Veteran in December 2007 and February 
2008 that fully addressed all notice elements and were sent prior 
to the initial RO decision in these matters.  The letters 
informed him of what evidence was required to substantiate his 
service-connection claims of his and VA's respective duties for 
obtaining evidence.  The letters also provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA 
treatment records pertinent to the appeal, and the Veteran 
submitted statements and private medical evidence on his behalf.  

Further, a specific VA medical examination relevant to the issues 
on appeal was obtained in February 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.   Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Board acknowledges the Veteran's assertion that 
the February 2009 VA examination was inadequate.  Specifically, 
in a statement submitted by his representative in October 2010, 
it was argued that the February 2009 opinion was inadequate 
because the examiner did not identify the exact etiology of his 
claimed disorders and that an opinion regarding whether his 
cervical spine disorder was related to his service-connected 
lumbar spine disorder had not been rendered.  However, the Board 
finds that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the service 
records and post-service treatment records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the Veteran's statements and history as a 
parachute jumper.  Although the opinion did not identify an exact 
etiological cause of the Veteran's diagnosed disabilities of the 
neck, shoulder, and knees, it clearly provided on opinion on the 
likelihood that such disorders were caused by service, and a 
complete rationale for the opinion was stated, relying on and 
citing to the records reviewed.  As such, regardless of the exact 
etiology of his diagnosed disorders, the opinion is adequate to 
evaluate his service-connection claims.  

To the extent that the Veteran's representative indicated that a 
separate opinion is required to determine whether the Veteran's 
cervical spine disorder is related to his service-connected 
lumbar spine disability (i.e. an opinion as to secondary service-
connection), the Board notes that the Veteran has consistently 
alleged that his knee, shoulder, and neck disabilities all were 
incurred in service as a result of his jumps and running, and 
that he experienced symptoms of pain since service, which had 
progressively increased in severity after discharge.  See e.g. 
statements dated January 2008, February 2008, and July 2008.  Nor 
does the medical evidence independently suggest that the etiology 
of his claimed disorders may be related to his service-connected 
lumbar spine disability.  In this regard, post-service treatment 
reports pertaining to the Veteran's service-connected lumbar 
spine disability are without mention of any related 
symptomatology associated with either disc disease or muscle 
strain of the cervical spine, osteoarthritis of the shoulder, or 
patellofemoral syndrome of the knees.  Therefore, even with a 
sympathetic reading of the claims, the Veteran has not alleged, 
and the evidence does not reasonably raise, the issue of 
secondary service connection.  See Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must 
consider all potential claims raised by the evidence and apply 
all relevant laws and regulations).   Accordingly, the Board 
finds that examination report and opinion rendered in this case 
are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).   

Even assuming, arguendo, that the simple request for an opinion 
was an intent to assert a claim for service-connection for a 
cervical spine disorder as secondary to his lumbar spine 
disorder, more than a simple request for an opinion on the matter 
would be needed to invoke VA's duty to assist in procuring 
another VA examination and opinion.  See, generally, Waters v. 
Shinseki, 601 F.3d 1274 (2010) (explaining, in dicta, that a VA 
medical examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus issue 
and that, when only a conclusory generalized statement is 
provided by a veteran, an examination may not be required).  
Indeed, in present case, the VA examiner interviewed the Veteran 
and conducted a physical examination, and there is otherwise no 
indication that the Veteran's past history or any relevant fact 
was misstated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4) (2010).   

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, the existence of any 
additional evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  To the extent that the 
Veteran indicated that he was treated by a private physician (Dr. 
L.), the RO's request for documentation to the address provided 
by the Veteran was returned as undeliverable, and the Veteran, 
once notified of the RO's inability to obtain these records, 
replied that the physician had moved out of the state and that 
"[n]o storage of records can be found."  He then requested that 
the Board review his claim without the records from Dr. L.  As 
the Veteran has indicated that the records are unavailable, no 
useful purpose would be served by remanding the issues on appeal 
to make additional requests to obtain records from Dr. L.  
Therefore, the Board finds that all the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2010).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).
In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1112; 1133; 38 
C.F.R. §§ 3.307, 3.309 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, a February 2009 VA examination revealed diagnoses 
of degenerative disc disease of the cervical spine and recurrent 
neck strain, mild osteoarthritis of the right and left shoulder, 
and patellofemoral syndrome of the right and left knee.  The 
Board therefore finds that, with regard to each of his claimed 
disorders, the evidence demonstrates a present disability, 
meeting the first requirement for the establishment of service 
connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, a review 
of the service treatment records reflects an absence of any 
complaints of, treatment for, or a diagnosis related to a 
cervical spine disorder, bilateral shoulder disorder, bilateral 
knee disorder, or any symptoms reasonably attributed thereto.  
The Board further notes that, throughout service and at the time 
of his discharge, the Veteran was provided with periodic 
examinations.  However, these examinations, dated May 1971, 
January 1981, March 1984, June 1987, April 1991, and January 
1993, all revealed "normal" clinical evaluations of the spine, 
upper extremities, and lower extremities.   In addition, on 
multiple occasions, the Veteran reported in his Reports of 
Medical History that he did not have any history of a "trick" 
or painful shoulder or a "trick" or locked knee.  To the extent 
that he occasionally reported a history of recurrent back pain, 
the examiner noted on each relevant Report of Medical History 
that he had a history of a low back injury.  Significantly, 
however, there was no mention of whether there was any history of 
neck-related pathology in conjunction with his reports of 
recurrent back pain.  Therefore, the Board finds that no chronic 
disability of the knees, shoulders, or cervical spine was noted 
in service.

In addition, the evidence does not indicate that the Veteran's 
knee, shoulder, or neck disorders manifested to a compensable 
degree within one year following separation from service (June 
1994).  Here, there is no documented evidence of arthritis, 
manifesting to a compensable degree, until the February 2009 VA 
examination.  Therefore, the Board finds that the Veteran's 
shoulder osteoarthritis and cervical spine degenerative disc 
disease, which are considered forms of arthritis, are not subject 
to presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.

	The Board acknowledges that the evidence includes the Veteran's 
statements asserting continuity of symptoms of pain in the knees, 
shoulders, and neck following discharge from active duty service 
and recognizes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms such as 
pain because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, however, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).   
	
	Here, the Board finds that the Veteran's reported history of 
painful knees, shoulders, and neck since active service, while 
competent, is nonetheless not credible.  Significantly, the 
Veteran's reported history of continued symptoms since active 
service is inconsistent with the other evidence of record.  
Indeed, numerous clinical evaluations during service revealed 
"normal" findings of the spine, upper extremities, and lower 
extremities, and he expressly denied any history of knee and 
shoulder problems in each in-service Report of Medical History.  
Again, to the extent that he claimed that he experienced a 
history of recurrent back pain, it was noted that he had a 
history of lower back pain and there was no mention of any 
cervical spine involvement.   See e.g. March 1984 and January 
1993 Reports of Medical History.  These statements are contrary 
to the statements he submitted in conjunction with his claim for 
benefits, at which time he asserted a history of pain since 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration a veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  
	
	Moreover, the post-service evidence does not reflect treatment 
related to the knees, shoulders, or neck for many years after 
service separation, despite the fact that he sought treatment for 
and service compensation for other painful joints, such as his 
feet and lumbar spine.  In this case, the Board emphasizes the 
multi-year gap between discharge from active duty service in 1993 
and initial report of possible degenerative disc disease of the 
cervical spine (more than a 14-year gap) and initial reported 
joint pain in the knees and shoulders in April 2008 VA treatment 
reports (more than a 15-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
a veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  Reference is also 
made to VA treatment records from 1997 that are silent with 
respect to complaints, treatment, or diagnosis of knee, should, 
or neck disabilities.  The Veteran's credibility is further 
undermined by the fact that he made no mention of neck, knee, or 
shoulder problems when he filed his original claim for service 
connection for low back disability in 1993 or when he filed a 
claim for an increased rating in 1995.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Therefore, continuity of symptomatology has not here been 
established, either through the clinical evidence or through 
credible lay statements.

	Nonetheless, service connection may be granted when the evidence 
establishes a nexus between active duty service and current 
complaints.  38 C.F.R. 
	§ 3.303(d) (2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  In this case, however, the Board finds that 
the competent evidence does not attribute the Veteran's claimed 
disorders to service, despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on a 
February 2009 VA examination undertaken specifically to address 
the issues on appeal.  At that time, the Veteran reported his 
history as a parachute jumper, but the examiner opined that it 
was "less likely as not" that his claimed neck, shoulder, or 
knee disorders were related to his parachute jumps in active 
service.  The examiner explained that the service treatment 
records were without corresponding complaints related to the 
knees, shoulders, or neck; that his service separation 
examination reflected "normal" findings; and that there was no 
reported history of problems of the knees, shoulders, or neck 
identified by the Veteran on his corresponding Report of Medical 
history.  As there is no conflicting medical evidence of record, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorders and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, the Board finds that degenerative disc disease, recurrent 
neck strain, osteoarthritis, or patellofemoral syndrome are not 
the types of disorders that a lay person can provide competent 
evidence on the issue of etiology.  Such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal.  Moreover, even if the Veteran 
were competent to offer evidence as to the cause of his knee, 
shoulder, and neck disabilities, the Board finds his statements 
to lack credibility, as discussed above in greater detail.  
Therefore, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  Accordingly, the third element, that of a nexus 
between active duty service and current complaints, has not been 
satisfied for any of the Veteran's claims.
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims for 
entitlement to service connection for a cervical spine disorder, 
right shoulder disorder, left shoulder disorder, right knee 
disorder, and left knee disorder.  As such, the appeal is denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


